ORDER
PER CURIAM.
Michael W. Duke (Movant) appeals the denial of his Rule 29.15 motion for postcon-viction relief. Movant contends the motion court erred (1) in denying his postconviction motion because Movant’s trial counsel was ineffective in his failure to call Mov-ant’s mother and Barbara Yarbough whose testimony would have established justification for Movant’s actions, and (2) in failing to make specific findings of fact and conclusions of law as to each claim, thereby depriving Movant of the opportunity for meaningful appellate review. We affirm.
*842We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).